DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office action is in response to Applicant’s Amendment filed on 02/19/2021. Claims 1, 5, 20 are amended. Claims 6, 10-19 are cancelled. Claims 23-33 are new claims. Claims 1-5, 7-9, 20-33 are now pending.
Response to Amendment
Applicant’s Amendment successfully overcomes the following items of the previous Office Action: 112(a) rejection of claims 6, 16 and 112(b) rejection of claims 5-6, 16, 22.
Allowable Subject Matter
Claims 1-5, 7-9, 20-33 are allowed.
As of claim 1, the closest prior art Holland et al. (US 20180180886 A1; Holland) teaches systems, devices, and methods for beam combining having a monolithic beam combiner which includes a solid volume of optically transparent material having two orthogonally positioned planar input surfaces, an output surface, and at least two planar dichroic reflectors positioned within the solid volume. Multiple light sources input light into the solid volume through the two planar input surfaces such that each light beam from a respective source is initially incident on one of the planar dichroic reflectors. The light is reflected by and transmitted through the reflectors and an aggregate beam is created. Because the reflectors are within an optically transparent material the beam 
Claims 2-5, 7-9, 32-33 are allowed as being dependent on claim 1.
As of claim 20, the closest prior art Holland et al. (US 20180180886 A1; Holland) teaches systems, devices, and methods for beam combining having a monolithic beam combiner which includes a solid volume of optically transparent material having two orthogonally positioned planar input surfaces, an output surface, and at least two planar dichroic reflectors positioned within the solid volume. Multiple light sources input light into the solid volume through the two planar input surfaces such that each light beam from a respective source is initially incident on one of the planar dichroic reflectors. The light is reflected by and transmitted through the reflectors and an aggregate beam is created. Because the reflectors are within an optically transparent material the beam combiner can be made more compact than a conventional beam combiner. Holland et al. (US 20180180886 A1; Holland) does not anticipate or render obvious, alone or in combination, combining, by a combiner, the first light and the second light to produce combined light having the first characteristic and the second characteristic; modulating, 
Claims 21-22 are allowed as being dependent on claim 20.
As of claim 23, the closest prior art Holland et al. (US 20180180886 A1; Holland) teaches systems, devices, and methods for beam combining having a monolithic beam combiner which includes a solid volume of optically transparent material having two orthogonally positioned planar input surfaces, an output surface, and at least two planar dichroic reflectors positioned within the solid volume. Multiple light sources input light into the solid volume through the two planar input surfaces such that each light beam from a respective source is initially incident on one of the planar dichroic reflectors. The light is reflected by and transmitted through the reflectors and an aggregate beam is created. Because the reflectors are within an optically transparent material the beam combiner can be made more compact than a conventional beam combiner. Holland et al. (US 20180180886 A1; Holland) does not anticipate or render obvious, alone or in combination, an apparatus having an aperture having a first portion configured to transmit light having a first characteristic and to transmit light having a second characteristic; and a second portion surrounding the first portion, the second portion configured to transmit light having the first characteristic and to reflect light having the second characteristic.
Claims 24-31 are allowed as being dependent on claim 23.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Shina (US 20130100413 A1) teaches a projection display device, which can display 3D images, it is possible to support lens shift and zooming without providing excess additional parts and without increasing the number or output of light-emitting elements when mounting a light-emitting element such as an infrared beam light-emitting element to the main body of the projection display device. The projection display device (1) is able to display 3D images, projects from a projection lens (16) light emitted from a light source device (10) with an internal total reflection prism (15), wherein two prisms are disposed facing each other, there-between, and is provided with an infrared beam light-emitting element (17). The infrared beam light-emitting element (17) is disposed in a manner so that an infrared beam enters the internal total reflection prism (15), the infrared beam is reflected at the internal total reflection surface (15c) of the internal total reflection prism (15), and is projected via the projection lens (16).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882